DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “The display panel according to claim 1, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4”, wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2” (claims 4-5 and 20) must be shown or the feature(s) canceled from the claim(s) [since However, Figs. 5-6 show a relative light intensity (NOT a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band (at 438nm) to the transmittance of the second blue sub-pixel for the light of the second wavelength band (at 467nm) is much more than 0.4 (not less than 0.4 as claim 4 or 20 cited or less than 0.2 as claim 5 cited)].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 9-10, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2006058332).

    PNG
    media_image1.png
    157
    410
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    290
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    233
    849
    media_image3.png
    Greyscale

Regard to claims 1 and 17, Ito discloses a display apparatus comprising a display panel 300, and the display panel (see Fig. 7) comprises 
an array substrate 112 (see Fig. 2), 
a color filter substrate 111, and 
a back light module120; the back light module comprises a light source 122, 
wherein 
a light emission spectrum of the light source [the wavelength selection characteristics of the colored portions 115R, 115G, 115B, and 115C are substantially the same. Illumination light having a matching emission peak in each wavelength range can be made incident, color purity of display light can be increased, and light blue that is a relatively small wavelength component in illumination light emitted from the backlight 120, see Fig. 10] has 
a first blue peak [blue] and 
a second blue peak [light blue or cyan], and 
a peak wavelength of the first blue peak is smaller than a peak wavelength of the second blue peak; 
the color filter substrate 111 is provided with a plurality of pixel units which are periodically and repeatedly disposed [the color filter 315 is a four-color filter in which four types of colored portions 115R (red), 115G (green), 115B (blue), and 115C (light blue; cyan) are periodically arranged], and 
at least one of the pixel units comprises 
a red sub-pixel 115R, 
a green sub-pixel 115G, 
a first blue sub-pixel 115B and 
a second blue sub-pixel 115C [light blue or cyan]; 
the first blue sub-pixel and the second blue sub-pixel have different transmittance spectrums (see Fig. 8); 
a peak wavelength of a transmittance spectrum of the first blue sub-pixel matches the peak wavelength of the first blue peak of the light source, and 
a peak wavelength of a transmittance spectrum of the second blue sub-pixel matches the peak wavelength of the second blue peak of the light source; and 
a transmittance of the first blue sub-pixel [blue] for light of a first wavelength band is smaller than a transmittance of the second blue sub-pixel [light blue or cyan] for light of a second wavelength band.  

Regard to claim 9, Ito discloses the display panel, wherein the red sub-pixel, the green sub-pixel, the first blue sub-pixel and the second blue sub-pixel in the pixel unit have a same size.  

Regard to claim 10, Ito discloses the display panel, wherein 
the red sub-pixel 115R, the green sub-pixel 115G, the first blue sub-pixel 115B and the second blue sub-pixel 115C are disposed in parallel along a first direction, and adjacent sub-pixels are disposed at intervals; wherein 
the first direction is a length direction or a width direction of the color filter substrate.  

Regard to claims 2 and 18, Ito discloses the display panel, wherein the peak wavelength of the transmittance spectrum of the first blue sub-pixel [Fig. 8 shows blue near 450 nm] matching the peak wavelength of the first blue peak of the light source comprises: the peak wavelength of the transmittance spectrum of the first blue sub-pixel is less than or equal to the peak wavelength of the first blue peak [Fig. 10 shows blue near 460 nm] of the light source and greater than or equal to a first set value, wherein the first set value is a difference between the peak wavelength of the first blue peak of the light source and 10 nanometers.  

Regard to claims 3 and 19, Ito discloses the display panel, wherein the peak wavelength of the transmittance spectrum of the second blue sub-pixel matching the peak wavelength of the second blue peak [Fig. 8 shows light blue or cyan with 520nm] of the light source comprises: the peak wavelength of the transmittance spectrum of the second blue sub-pixel is greater than or equal to the peak wavelength of the second blue peak [Fig. 10 shows light blue or cyan with 500nm] of the light source and less than or equal to a second set value, wherein the second set value is a sum of the peak wavelength of the second blue peak of the light source and 10 nanometers.  

Regard to claim 12, Ito discloses the display panel, wherein the light source is a side-incidence type of back light source or a straight down type of back light source.  

Regard to claims 13, Ito discloses the display panel, wherein the array substrate 112 and the color filter substrate 111 are sequentially stacked, and the back light module 120 is located on one side of the array substrate away from the color filter substrate.  

Regard to claims 14, Ito discloses the display panel, wherein a liquid crystal layer 114 is provided between the color filter substrate 111 and the array substrate 112.  
Regard to claims 15, Ito discloses the display panel, wherein the color filter substrate 111 comprises a color filter base substrate and a color filter layer 115 disposed on the color filter base substrate, and the color filter layer 115 faces the array substrate 112.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Ito (JP 2006058332) as applied to claim 1, 17 in view of Hidekazu et al. (JP 2005128499).

Ito fail to disclose the display panel, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2.

    PNG
    media_image4.png
    506
    809
    media_image4.png
    Greyscale

Hidekazu et al. teach the display panel [a plasma display panel], wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 [First, as a result of the study by the present inventors, as described above, the present inventors have examined the brightness of the electronic display when displaying the black in the environment irradiated with the three-wavelength-range fluorescent lamp. If the transmittance of the filter in the region of ˜555 nm is lowered, the luminance at the time of black display of the electronic display can be further lowered. That is, the average value Ta (%) of the light transmittance of 540 nm to 555 nm of the filter is preferably as low as possible, that is, 40% or less. The lower the value of Ta (%) is, 35%, 33%, 30%, 20% or less, the electronic display when viewing the electronic display in the environment irradiated with the three-wavelength fluorescent lamp This is preferable because the luminance of black at the time of black display can be lowered. Furthermore, the filter according to the present invention preferably has a minimum value of transmittance in a wavelength range of 480 to 520 nm. That is, when adjusting the transmittance of the filter at 437 nm, the transmittance of 437 nm must be lowered in order to satisfy the above balance (± 10%). However, as the transmittance is lowered, the plasma display panel ( The blue color at the time of blue display of PDP) will be green. This is because most of the PDP blue phosphor emission is present at 400 to 520 nm, but the blue component is cut and the green component is relatively increased by reducing the filter's 437 nm transmittance.  For this purpose, a dye having absorption at 480 to 520 nm is added as appropriate, the transmittance of the filter from 480 to 520 nm is reduced, and the green component of the blue light-emitting component is cut off, so that the blue color when the panel displays blue is displayed. The chromaticity can be kept. That is, PDP usually has a drawback that neon light emission causes red and orange to be mixed and a vivid red cannot be obtained. (Fig. 1 shows the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2)... It is preferable to provide a function of absorbing and removing neon orange light so as to have a minimum value].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 for providing a function of absorbing and removing neon orange light so as to have a minimum value as Hidekazu et al. taught.

2.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Ito (JP 2006058332) as applied to claim 1, 17 in view of Shinichi et al. (JP 2003107350).

Ito fail to disclose the display panel, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2.

Shinichi et al. teach the display panel [a plasma display panel], wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 [The transmittance ratio at the wavelength of 400 nm is 6%. If it exceeds%, a single wavelength castle that is difficult for the human eye to recognize will be reproduced at a wavelength that can be recognized. If the transmittance ratio of the wavelength of nm is less than 15%, the reproduction of the wavelength castle that can be recognized by humans becomes low, and the color balance becomes poor].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 for preventing the deterioration of the image due to the color on the short wavelength side as Shinichi et al. taught.

3.	Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2006058332) applied to claims 1 in view of AURELIEN (US 20190041699).

Ito fails to disclose the features of claims 6-7 and 11.

    PNG
    media_image5.png
    411
    474
    media_image5.png
    Greyscale

Regard to claim 6, AURELIEN teaches the display panel, wherein a difference between the peak wavelength of the second blue peak (Soft filter) of the light source and the peak wavelength of the first blue peak SPD0 of the light source is greater than or equal to 10 nanometers.  
Regard to claim 7, AURELIEN teaches the display panel, wherein the peak wavelength of the first blue peak SPD0 of the light source is about 445nm, and the peak wavelength of the second blue peak (Soft filter) of the light source is about 460nm.  

    PNG
    media_image6.png
    435
    674
    media_image6.png
    Greyscale

Regard to claim 8, AURELIEN teaches the display panel (Fig. 3A), wherein
the peak wavelength of the transmittance spectrum of the first blue sub-pixel is about 438nm, and a half-peak width is about 52nm; 
the peak wavelength of the transmittance spectrum of the second blue sub-pixel is about 467nm, and a half-peak width is about 49nm.  

Regard to claim 11, AURELIEN teaches the display panel, wherein the light source comprises 
a first light-emitting chip LED1 and 
a second light-emitting chip LDE2 connected in series; 
a light-emitting wavelength band of the first light-emitting chip is different from a light-emitting wavelength band of the second light-emitting chip [0213]-[0217].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed with the features of claims 6-7 and 11 for an efficient prior-art system having a moderate gamut and a simple phosphor set [0150] AURELIEN taught.

4.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2006058332) applied to claims 1 in view of Yu et al. (US 20110156575).

Ito fails to disclose the features of claims 6-7.

    PNG
    media_image7.png
    400
    670
    media_image7.png
    Greyscale

Regard to claim 6, Yu et al. teach the display panel, wherein a difference between the peak wavelength of the second blue peak of the light source and the peak wavelength of the first blue peak of the light source is greater than or equal to 10 nanometers.  

Regard to claim 7, Yu et al. teach the display panel, wherein the peak wavelength of the first blue peak [second blue light wave crest 731] of the light source is about [449nm near to] 445nm, and the peak wavelength of the second blue peak [first blue light wave crest 711] of the light source is about [455 near to] 460nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed with the features of claims 6-7 for providing good colour performance and brightness (abstract) Yu et al. taught.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2006058332) applied to claim 1 in view of Li et al. (US 20170115532).

Ito also discloses the display panel, wherein the array substrate 112 comprises 
a plurality of gate lines 116g and a plurality of data lines 116d, wherein the plurality of gate lines 116g and 
the plurality of data lines 116d cross with each other to define a plurality of sub-pixel regions; 
a pixel electrode 116e, 
a drive circuit 116 connected to the pixel electrode 116e are disposed in each sub-pixel region, and the drive circuit comprises at least one thin film transistor 116s [the circuit layer 116 includes at least an electrode for applying an electric field to the liquid crystal layer 114 together with an electrode on the substrate 111 side, which considers as the common electrode formed on the color substrate 111].  

Ito fails to disclose the display panel, wherein the array substrate comprises a common electrode.

    PNG
    media_image8.png
    191
    456
    media_image8.png
    Greyscale

Li et al. teach the display panel, wherein the array substrate comprises a pixel electrode 122, a common electrode 124 and a drive circuit connected to the pixel electrode are disposed in each sub-pixel region, and the drive circuit comprises at least one thin film transistor 125.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed, wherein the array substrate comprises a common electrode to form in-plane switching (IPS) or fringe field switching (FFS) liquid crystal display panels for providing wide viewing angle [0047] as Li et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al. (US 20160189671) disclose an organic light emitting display device includes a display panel including red sub-pixels, green sub-pixels, first blue sub-pixels, and second blue sub-pixels. A data drive unit receives an image signal and outputs a plurality of data output signals. A demultiplexer distributes the data signals to the red sub-pixels, the green sub-pixels and either the first blue sub-pixels or both the first and second blue sub-pixels in response a drive selection signal.

Kashiwabara (US 9064450) discloses the display device 1 comprising four organic electroluminescence elements EL and color filters 33. Specifically, a red filter 33(r) is provided above the red light-emitting element EL(r), and a green filter 33(g) is provided above the green light-emitting element EL(g). In addition, a first blue filter 33(b) is provided above one blue light-emitting element EL(b), and a second blue filter 33(Db) is provided above the other blue light-emitting element EL(b), and both blue-light emitting elements EL(b) generate the same blue light, have the same structure, and have the same lifetime characteristics.

Spindler et al. (US 20080268282) disclose a tandem white light-emitting OLED device comprising: a spaced anode and cathode; a light reflector associated with either the anode or the cathode; a first white light emitting unit having an emission spectrum that includes a first set of at least two emission peaks that are more intense than any other emission peaks that may be present in the emission spectrum of the first white light-emitting unit, such first set including: a first blue spectral component having a first blue peak emission wavelength of between 440 and 490 nm; the emission spectrum of the second white light-emitting unit, such second set including: a second blue spectral component having a second blue peak emission wavelength of between 440 and 490 nm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871